DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1B, 2B, and 3A are objected to because the hidden lines representing internal components (for example, the lines associated with components 120, 124, and 126 in Fig. 1B) overlap and/or are drawn at such a scale as to not be easily distinguishable from one another, which leads to confusion in understanding the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 contains the implied language “are disclosed”.
Correction is required.  See MPEP § 608.01(b).
The use of the term “Mepiplex”, for one example among others, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The Examiner notes that Applicant has included the registration mark where appropriate, but does not find the accompanying generic terminology.

Claim Objections
Claims 1, 13, 15, and 18 are objected to because of the following informalities: 
Claim 1 line 5 reads “each vibrational device is” but is suggested to read --each vibrational device of the plurality of vibrational devices is-- for consistent claim terminology throughout.  Claim 15 line 4 suffers from a similar deficiency.
Claim 13 line 4 reads “the subject” but is suggested to read --a subject-- for proper antecedent basis.
Claim 18 line 2 reads “one or more pinpoint location” but is suggested to read --one or more pinpoint locations-- to correct a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system to selectively activate” in claim 1 line 8 and claim 12 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the term “control system” is being interpreted in accordance with Paras. 21 and 33 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-5 recite the limitation “the second portion comprising a plurality of vibration devices…wherein each vibrational device is positioned within the second portion,” which renders the claim unclear.  It is unclear how the second portion (i.e. the vibrational devices) can be positioned within itself.  Claim 12 lines 3-5 and Claim 15 lines 3-5 each suffer from a similar deficiency.
Regarding claim 2, lines 3-6 recite the limitation “wherein the first vibrational device is located within the second portion to correspond with a first ischial tuberosity of the subject, the second vibrational device is located within the second portion to correspond with a second ischial tuberosity of the subject, and the third vibrational device is located within the second portion to correspond with a sacrum of the subject,” which renders the claim indefinite.  As every human body is sized and/or shaped differently from one another, utilization of human body parts to define the location of the vibrational devices is therefore indefinite.
Regarding claim 5, lines 2-3 recite the limitation “from about 0.2 g to about 0.4 g,” which renders the claim unclear.  The bounds of the range are unclear through use of the term “about” at both limits of the range.
Any remaining claims are rejected for their dependency on a rejected based claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 and 16 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1 recites the limitation “a first portion contoured to a target treatment location of a subject” in line 2.  It appears that the Applicant positively relates the target treatment location to the first portion.  Claim 13 lines 1-2 and Claim 16 lines 1-2 each suffer from a similar deficiency.
Claim 1 recites the limitation “a plurality of vibrational devices that vibrate the target treatment location” in line 4.  It appears that the Applicant positively relates the target treatment location to the plurality of vibrational devices.  Claim 12 line 4 suffers from a similar deficiency. 
In the above claims, it appears the human body (i.e. the target treatment location) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9, 12, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2016/0008217 to Constantine (herein Constantine).
Regarding claim 1, Constantine discloses a vibrational dressing device (vibrational dressing system 100, Fig. 1 on drawing sheet two, the Examiner notes that the Constantine reference shows two separate sets of Figs. 1-3 on drawing sheets 1 and 2, unless noted otherwise, the Examiner will be referring to the figures on the second drawing sheet), comprising: a first portion contoured to a target treatment location of a subject (bandage 108 which is disposed on the user’s skin, Para. 19, Fig. 1); and a second portion coupled to the first portion (the rear portion of the device which supports and holds the stimulation motor sources 102A-102D and controller 104, Para. 19, Fig. 1, the stimulation motors 102A-102D being supported within a housing, pocket, or flap which forms the second portion that is positionable on and coupleable to the bandage 108, Para. 19 lines 17-21, see also step 302 in Fig. 3), the second portion comprising: a plurality of vibrational devices that vibrate the target treatment location (stimulation motor sources 102A-102D arranged in a 1x4 linear array, Para. 19, Fig. 1), wherein each vibrational device is positioned within the second portion to correspond with a particular location on a body of the subject within the target treatment location when the first portion is coupled to the body of the subject (each motor or pair of motors 102A-102D has an affected area 110A, 110B that corresponds to an area underneath bandage 108 on the skin which receives the vibrational stimulation, Para. 19, Fig. 1, the vibrational motors 102A-102D disposed within the second portion such as in a housing, pocket, or flap, Para. 19 lines 17-21); and a control system to selectively activate one or more of the plurality of vibrational devices (“controller 104 is coupled to motor sources 102A and 102B…and can be disposed on bandage 108 or can otherwise be used to control motor sources 102A and 102B,” Para. 19).
Regarding claim 4, Constantine discloses wherein the control system (controller 104, Fig. 2) comprises: a vibration switch (controller 104 may include controls such as a rheostat and/or an on-off control, Para. 19, Fig. 1); and a signal generator that transmits a signal to the plurality of vibrational devices (controller 104 includes motor level control 204, Fig. 2, “motor level control 204 provides a motor control signal to increase or decrease an intensity or level of activity of the motor,” Para. 23), the signal causing the plurality of vibrational devices to generate low-intensity vibrations (motor level control 204 sends a signal to stimulation motors 102A-102D to vibrate at any of various intensities, Para. 23).
Regarding claim 8, Constantine discloses wherein the control system further comprises a processor and a memory (system 100 including controller 104 is implemented as a combination of hardware and software, the software including “one or more objects, agents, threads, lines of code, subroutines, separate software applications, two or more lines of code or other suitable software structures operating in two or more software applications, on one or more processors [where a processor includes a microcomputer or other suitable controller, [or] memory devices],” Para. 14), and wherein the memory stores program instructions executable by the processor to send a control signal to the signal generator (microcomputer and memory device of controller 104 execute software code to control the stimulation motors 102A-102D, Para. 14).
Regarding claim 9, claim 9 recites essentially the same limitations as those found in claim 8.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 9.
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Constantine in view of US Pat. Pub. 2017/0112674 to Ribble et al (herein Ribble).
Regarding claim 2, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Constantine further discloses wherein the plurality of vibrational devices (stimulating motors 102A-102D) include a first vibrational device (stimulating motor 102C, Fig. 1), a second vibrational device (stimulating motor 102D, Fig. 1), and a third vibrational device (stimulating motor 102A, Fig. 1).  Constantine does not discloses wherein the first vibrational device is located within the second portion to correspond with a first ischial tuberosity of the subject, the second vibrational device is located within the second portion to correspond with a second ischial tuberosity of the subject, and the third vibrational device is located within the second portion to correspond with a sacrum of the subject.
However, Ribble teaches a pressure ulcer dressing (100, Fig. 1) including wherein the first vibrational device is located within the second portion to correspond with a first ischial tuberosity of the subject (the position of the electrode 280L corresponds with the left ischial tuberosity ITL, cf. Figs. 70 and 3C), the second vibrational device is located within the second portion to correspond with a second ischial tuberosity of the subject (the position of the electrode 280L corresponds with the right ischial tuberosity ITR, cf. Figs. 70 and 3C), and the third vibrational device is located within the second portion to correspond with a sacrum of the subject (the position of the electrode 282L is aligned with the sacral region at the sacral member 130, cf. Figs. 70 and 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and shape of the bandage and second portion of Constantine to conform with the sacrum and ischial tuberosities as taught by Ribble in order to help reduce skin maceration on the buttocks of the user (Ribble Para. 2).
Regarding claim 3, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Constantine does not disclose wherein the first portion is contoured to a sacrum of the subject.
However, Ribble teaches a pressure ulcer dressing (100, Fig. 1) including wherein the first portion is contoured to a sacrum of the subject (connective element 120 includes a sacral member 130 which is sized and shaped to correspond approximately to the sacrum of the user, Para. 38, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the bandage and second portion of Constantine to conform with the sacrum as taught by Ribble in order to help reduce skin maceration on the buttocks of the user (Ribble Para. 2).
Regarding claim 10, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Constantine discloses temporarily attaching the bandage (108); but Constantine does not disclose wherein the first portion includes a bonding portion that releasably couples the first portion to the body of the subject.
However, Ribble teaches a pressure ulcer dressing (100, Fig. 1) including wherein the first portion includes a bonding portion that releasably couples the first portion to the body of the subject (connective element 120 forms the first portion in contact with the skin of a care recipient through its recipient side 122, Para. 37 lines 7-8 and lines 13-15, the connective element 120 may include a strip of adhesive 190 that extends around an outside perimeter P of the dressing 100 on connective element 120, Para. 41 lines 2-6, Fig. 5, adhesive strip 190 extends around the perimeter P for a thickness, but does not cover the entire surface area of the dressing 100, Fig. 5, the adhesive being configured to adhere to human skin but be releasably removable from the skin without undue difficulty or undue discomfort to the care recipient, Para. 37 lines 14-17, the moisture barrier layer 110 forms the second portion which supports the treatment elements [electrodes 280L, 280R, 282L, and 282R], Fig. 70, the adhesive 190 of the connective element 120 is disposed on the recipient side 112 of the moisture barrier layer 110, Para. 37 lines 6-7, the connective element 120 adheres and connects the moisture barrier layer 110 to the skin of the care recipient, Para. 37 lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bandage of Constantine to include an adhesive as taught by Ribble in order to facilitate a secure and temporary attachment of the bandage in the appropriate position on the user’s body.
Regarding claim 11, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Constantine further discloses wherein the bonding portion extends a first width inwardly from a peripheral outer edge of the first portion around a perimeter of the first portion (Ribble adhesive strip 190 extends around the Ribble perimeter P for a thickness, but does not cover the entire surface area of the Ribble dressing 100, Ribble Fig. 5).
Regarding claim 13, claim 13 recites essentially the same limitations as those found in claims 1 and 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Constantine in view of US Pat. Pub. 2013/0165824 to Rubin et al (herein Rubin).
Regarding claim 5, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Constantine does not disclose wherein the signal causes the plurality of vibrational devices to generate vibrations having a peak acceleration from about 0.2 g to about 0.4 g.
However, Rubin teaches a system for physical stimulation of tissue (abstract) including wherein the signal causes the plurality of vibrational devices to generate vibrations having a peak acceleration from about 0.2 g to about 0.4 g (subjects had a 0.2 g vibrational stimulation applied, Para. 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational motors of Constantine to operate at low vibrational amplitudes as taught by Rubin in order to promote healthy tissue and to assist in suppressing the gain of body mass and fat content of the underlying tissue (Rubin Para. 139, see also heading before Rubin Para. 138).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Constantine and in view of US Pat. Pub. 2012/0059294 to Schubert et al (herein Schubert).
Regarding claim 6, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Constantine further discloses wherein the control system (controller 104) activates the plurality of vibrational devices (controller 104 includes on-off circuitry, a rheostat to control intensity, or other suitable circuitry to activate and control stimulation motors 102A-102D, Para. 19 lines 9-12).  Constantine discloses the benefits of a regular, predefined schedule of vibrational treatments (Constantine Para. 10); but Constantine, as modified above, does not explicitly disclose vibration according to a predefined schedule.
However, Schubert teaches a wearable system for manipulating the body in wound healing (10, Fig. 1) including vibration according to a predefined schedule (controller 36  controls the operation of vibration generators 38, Para. 64, controller 36 controls the vibration generators 38 to apply vibration to the skin for a first time duration followed by a second time duration in which vibration generators 38 apply no vibration to the skin, Para. 64, the predefined schedule of time duration is repeatable over a number of days, weeks, and/or months, Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational motors and control system of Constantine to activate on a predefined, repeatable schedule as taught by Schubert in order to increase blood flow to skin regions which enhances the healing of ischemic wounds such as pressure ulcers (Schubert Para. 16, see also Schubert Para. 36).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Constantine in view of US Pat. Pub. 2017/0164876 to Hyde et al (herein Hyde).
Regarding claim 7, Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  
Constantine further discloses wherein the control system (controller 104, Fig. 2) further comprises a power source (controller 104 includes power monitor 202 which monitors the power levels in power source, which may be a batter, Para. 22, Fig. 2).  Constantine does not disclose wherein the power device includes a wireless power receiver to wirelessly power, wirelessly charge, or wirelessly recharge the power device.
However, Hyde teaches a wearable monitoring device (Fig. 1A) including wherein the power device (power source 740, Para. 88, Fig. 3B) includes a wireless power receiver to wirelessly power, wireless charge, or recharge the power device (the power source 740 is “configured to allow recharging of power source 740 without removing power source 740 from the electronics layer 107. For example, power source 740 may be a rechargeable battery configured to be recharged through wireless charging [e.g., inductive charging],” Para. 88, “power source 740 is configured to receive power from a wireless source [e.g., such that power source 740 is a coil configured to receive power through induction],” Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Constantine to be a wirelessly chargeable battery as taught by Hyde in order to allow recharging the power supply without disassembling the dressing device.

Claims 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Constantine in view of US Pat. Pub. 2017/0281073 to Drennan et al (herein Drennan), collectively.
Regarding claim 15, claim 15 recites many of the same limitations as those recited in claims 4 and 12.  For the sake of brevity, only those new limitations appearing in claim 15 will be addressed below.  Constantine teaches the first portion being a bandage (108) wrapped on the body, bandages being most commonly disposable; but Constantine does not explicitly disclose wherein the first portion is disposable and the second portion is reusable.
However, Drennan teaches a wearable pressure ulcer alert dressing system (Fig. 1) including wherein the first portion is disposable (a disposable sleeve is placed over the dressing assembly 10 to contact the body, Para. 66) and the second portion is reusable (dressing assembly 10 is reusable between multiple patients when the disposable sleeve is used, Para. 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portions of Constantine to include a disposable portion as taught by Drennan in order to reduce waste and operating costs associated with use of the dressing system.
Regarding claim 17, the modified Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Constantine further discloses wherein the plurality of vibrational devices are arranged within the reusable second portion as a predefined array of vibrational devices (Constantine stimulation motors 102A-102D, arranged in Drennan disposable sleeve, are arranged at least in a 1x4 linear array, Constantine Fig. 1).

Claims 16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Constantine and Drennan, as applied to claims 15 and 17 above, and further in view of Ribble.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 13.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16.
Regarding claim 18, the modified Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Constantine discloses a predefined array of vibrational devices (stimulation motors 102A-102D); but Constantine, as modified above, does not disclose wherein the predefined array of vibrational devices is based on at least one distance calculated between one or more pinpoint locations of the body of the subject.
However, Ribble teaches a pressure ulcer dressing (100, Fig. 1) including wherein the predefined array of devices (electrodes 280, 282 arranged in an array, Fig. 70) is based on at least one distance calculated between one or more pinpoint locations of the body of the subject (the spacing between locations of electrodes 280, 282 is determined based on measurements, such as the longitudinal position of the ischial tuberosities of the wearer, Para. 62, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacing of the stimulation motors of modified Constantine to be based on anatomical measurements as taught by Ribble in order to ensure the dressing covers the areas of targeted interest (Ribble Para. 62).

Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Constantine and Drennan, as applied to claim 15 above, and further in view of US Pat. Pub. 2020/0121550 to Elliot (herein Elliot).
Regarding claim 19, the modified Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.  Constantine, as modified above, does not disclose wherein at least one of the disposable first portion or the reusable second portion comprises a skin warming unit to selectively heat the target treatment location.
However, Elliot teaches a wearable heated massager (Fig. 1) including wherein the second portion (housing 26 and shell 32, Fig. 4) comprises a skin warming unit (heating element 40, Fig. 3) to selectively heat the target treatment location (each of the heating elements 40 are formed as a coil surrounding a vibrator 38 within a disc 30 of shell 32, Para. 22, Fig. 3, the heating elements 40 being selectively controlled by microprocessor 36, Para. 21 lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing system of modified Constantine to include a skin warming unit associated with each stimulating motor as taught by Elliot in order to provide a second modality of treatment/relief to the skin of the user simultaneously with vibration to increase a relaxed feeling of the wearer.
Regarding claim 20, the modified Constantine discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Modified Constantine further discloses wherein the skin warming unit (Elliot heating elements 40) comprises a coil (Elliot heating elements 40 formed as a coil, Elliot Fig. 3) that surrounds each of the plurality of vibrational devices to focus heat to the target treatment location (Elliot heating elements 40 are configured to surround Constantine stimulating motors 102A-102D and apply heat at the Constantine affected areas 110A, 110B, Elliot Fig. 3, Constantine Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0283957 to Bertocci et al, US 2016/0175186 to Shadduck, US 2021/0078471 to Fujita et al, US 2019/0133876 to Miller, US 2019/0015295 to Marton et al, US 2010/0117411 to Fujita et al, US 2008/0195006 to Stark et al, US 2007/0255187 to Branch, US 2012/0059294 to Schubert et al, US 4,175,548 to Henry, US 10,441,001 to Chase, US 10,159,623 to Leftly, and US 8,753,299 to Waldon each recite a wearable device including stimulation to targeted body locations.
US 2013/0180531 to Choi et al, US 2013/0057038 to Gloeckl, US 2016/0353892 to James, US 2009/0254015 to Segal et al, US 2013/0193738 to Siekman et al, US 2017/0020769 to Bhat et al, and US 6,010,528 to Augustine et al each recite a system that conforms targeted cushioning to the ischial tuberosities of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785